Citation Nr: 1236028	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
This appeal was previously before the Board and remanded in June 2008, May 2009, November 2010 and July 2011.  For the reasons discussed below, the Board finds another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent remand instructed in part that an application to reopen a claim of service connection for right ear hearing loss be determined prior to adjudicating the issue of entitlement to a compensable evaluation for left ear hearing loss because the issues were intertwined.  The Veteran was scheduled for a VA examination in May 2012; however, the examination was canceled by the RO in favor of an opinion based on claims folder review, from which the application to reopen the claim of service connection for a right ear hearing loss disability was granted, and service connection for right ear hearing loss disability was established.  The issue now before the Board considers entitlement to a compensable rating for bilateral hearing loss, and the Veteran and his representative assert that audiological testing is necessary due to worsening hearing loss since the most recent audiological evaluation in January 2011.  

Additionally, subsequent to the most recent May 2012 supplemental statement of the case additional evidence was received without a waiver of agency of original jurisdiction review.  Specifically, in June 2012 another letter was received from the Veteran's wife indicating that the Veteran's hearing loss had worsened, and describing the functional effects the hearing loss had on their lives.  For example, she wrote that the hearing loss resulted in the Veteran's difficulty hearing her or their grandchild.  In August 2012 the Veteran submitted a statement indicating his frustration that he had planned on attending a May 2012 VA examination only to have it canceled, and his belief that his hearing loss had worsened.  Finally, in September 2012 the Veteran's representative focused on a disparity in testing results from a May 2010 private audiological test and a January 2011 VA audiological test, and suggested that the Veteran's hearing loss had progressively worsened since his most recent examination.  A new, contemporaneous examination was requested in order to accurately rate the Veteran's bilateral hearing loss and to reconcile differences in previous audiological testing results.  

As such, the Board finds that another VA audiological examination should be afforded the Veteran to assess the current severity of his bilateral hearing loss, and to discuss disparities in previous testing results.  See 38 C.F.R. § 3.159.  

Finally, the Veteran has indicated that he is in receipt of social security disability payments.  It is unclear which disabilities the Veteran receives benefits for, and the corresponding social security records are not currently associated with his claims folder.  The Board finds that these records should be requested and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain Social Security Administration disability benefits records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  Then, schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  His VA claims file must be made available to the examiner for a review of the pertinent medical history.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The examiner should discuss disparities between the private May 2010 audiological evaluation and the VA January 2011 audiological evaluation.  

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

